Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 1, 2018

                                      No. 04-18-00401-CR

                                    Alberto VERASTEGUI,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 14,031CR
                         Honorable Robert Cadena, Judge Presiding


                                         ORDER
        The clerk’s record has been filed, but does not contain a copy of the trial court’s
certification of the defendant’s right of appeal as required by Rule 25.2(a)(2)(d) of the Texas
Rules of Appellate Procedure. We order the trial court clerk, Jo Ann Cervantes, to file a
supplemental clerk’s record containing the trial court’s certification of the defendant’s right of
appeal by August 13, 2018.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court